Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 04/08/2021 with the election of Species 1 (Figs. 1-5).  Therefore, claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Figs. 6-8) there being no allowable generic or linking claim.  Thus, claims 1-12 and 17-24 are presently pending in this application.  
Applicant's election with traverse is acknowledged.  The traversal is on the grounds that the species in Figs. 1-5 and 6-8 are not mutually exclusive embodiments and that “Figs. 6-8 simply illustrate that these pairs of shafts 141, 142 may be slidably connected to the rear support module 11 via sliding grooves 111a” as discussed on page 9 of the response filed 04/08/2021.  This is not found persuasive because Figs. 1-5 disclose a bracket 111 which is connected to the left and right waist frames 14R/L (par. 0057 of the specification) and Figs. 6-8 disclose a bracket 111a which is slidably connected to the left and right waist frames (par. 0057).  These are two separate embodiments of how the bracket 111 connects to the left and right waist frames.  If the applicants believe that these are in fact similar and should not be considered mutually exclusive species, the applicants are required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, 17-23 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lee et al. (2017/0151120) “Lee”.
Regarding claim 1, Lee discloses a walking assistance apparatus 1 (Fig. 13), comprising: a rear support 112 (Fig. 15) configured to support a rear portion of a waist of a user (par. 0116 discloses waist of a user); a driver 3 (Fig. 15) configured to provide a power to assist a motion of a hip joint of the user (par. 0115 discloses a driving module and par. 0118 disclose the driving module transmits power); a thigh support 5 (Fig. 13) connected to the driver (as shown in Fig. 13), the thigh support configured to support a thigh of the user (par. 0119 discloses a thigh); and a waist frame 114 including a pair of shafts (1141/1142; Fig. 16) configured to connect the rear support 112 and the driver 3 (as shown in Fig. 16).
Regarding claim 2, Lee discloses the driver 3 includes a driving source 3a (Fig. 14) configured to generate a rotational power (par. 0119 discloses a rotational power generated 
 Regarding claim 3, Lee discloses wherein the first shaft 1141 includes a first hollow extending in a longitudinal direction of the first shaft (par. 0128 discloses the first shaft is hollow).
Regarding claim 12, Lee discloses wherein the driver 3 and the rear support 11 are detachable from the waist frame 114 (as shown in Fig. 16, the waist frame 114 is connected using fasteners which renders the waist frame detachable from the rear support and the driver).
Regarding claim 17, Lee discloses the rear support 112 comprises: a rear bracket 1121 configured to connect to the pair of shafts 1141/1143; and a rear cover 1125 connected to the rear bracket 1121 and spaced apart from the pair of shafts (as shown in Fig. 16, the rear cover 1125 is spaced apart from the shafts and it connects to the rear bracket 1121).
Regarding claim 18, Lee discloses the waist frame includes a driving source bracket 1145 configured to connect to the pair of shafts 1141/1143 (bracket 1145 connects to 1141 using 1144; Fig. 16) and a side cover of the driver (as shown in the Fig. 15, the driver 3 is covered), the side cover being spaced apart from the pair of shafts (as shown in Fig. 15).
Regarding claim 19, Lee discloses a lower shaft 1143 (Fig. 16) of the pair of shafts comprises: a driving-side straight portion connected to the driver (the portion of shaft 1143 
Regarding claim 20, Lee discloses the rear support 112 (Fig. 16) comprises: a coccyx support configured to protrude downwards from the rear support (rear support 112 has a tab that extends downwards from the bracket 1121 and cover 1125; Fig. 16) such that the coccyx support protrudes lower than the rear straight portion when laterally viewed (as shown in Fig. 16), the coccyx support configured to support a coccyx of the user (the coccyx support is fully capable of performing the intended use of being configured to support a coccyx of the user). 
Regarding claim 21, Lee discloses the central portion has a shape bent two times sequentially upward and downward in a direction from the driving-side straight portion to the rear straight portion (as shown in Fig. 17, the central portion of shaft 1143 is bent or curved).
Regarding claim 22, Lee discloses wherein the driver 3 includes a left driver and a right driver, the waist frame 114 includes a left waist frame and a right waist frame (as shown in Fig. 15 there are a left and a right drivers and waist frames), and the walking assistance apparatus further comprises: a front support 120 configured to connect the left waist frame and the right waist frame and to support a front portion of the waist of the user (Fig. 15 and par. 0116). 
Regarding claim 23, Lee discloses wherein the front support 120 includes a stiffening plate 130 (Fig. 15), the rear support 112 includes a rear bracket 1121 (Fig. 16) configured to connect to the left waist frame and the right waist frame (as shown in Fig. 15), and the stiffening plate 130, the left waist frame, the rear bracket 1121, and the right waist frame are each formed of a rigid material and are sequentially connected to form a closed-loop structure around the waist of the user when the user wears the walking assistance apparatus (Fig. 15 discloses a closed loop structure). 
Claims 1 and 22-24 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Etheridge et al. (2019/0209414) “Etheridge”. 
Regarding claim 1, Etheridge discloses a walking assistance apparatus 10 (Fig. 1 and abstract), comprising: a rear support 24/110 (Figs. 6-7) configured to support a rear portion of a waist of a user (Fig. 6); a driver 109 (Fig. 2) configured to provide a power to assist a motion of a hip joint of the user (par. 0036 discloses the drivers 109R and 109L are configured to drive the hip joint); a thigh support 108 (Fig. 2) connected to the driver (as shown in Fig. 2), the thigh support configured to support a thigh of the user (par. 0032); and a waist frame 20/113 (Figs. 2 and 7) including a pair of shafts 30/32 (Fig. 7) configured to connect the rear support 24/110 and the driver 109 (as shown in Fig. 2).
Regarding claim 22, Etheridge discloses the driver 109 includes a left driver and a right driver, the waist frame 20/113 includes a left waist frame and a right waist frame (as shown in Fig. 2), and the walking assistance apparatus further comprises: a front support (Fig. 1) configured to connect the left waist frame and the right waist frame and to support a front portion of the waist of the user (as shown in Fig. 1). 
Regarding claim 23, Etheridge discloses wherein the front support  includes a stiffening plate 12 (Fig. 1), the rear support  includes a rear bracket configured to connect to the left waist frame and the right waist frame (as shown in Fig. 2, the rear support 110 has a bracket that receives battery 111), and the stiffening plate , the left waist frame, the rear bracket, and the right waist frame are each formed of a rigid material and are sequentially connected to form a closed-loop structure around the waist of the user when the user wears the walking assistance apparatus (Fig. 1 discloses a closed loop structure with the rear bracket, the front support which are connected by the left and right waist frames). 
Regarding claim 24, Etheridge discloses wherein the walking assistance apparatus is configured to simultaneously adjust a horizontal width between the rear support and the driver, a vertical height between the rear support and the driver, and a horizontal distance between the rear support and the front support based on an insert length of the pair of shafts into the rear support (par. 0041 discloses a simultaneous adjustment of the width and the depth of the hip component due to the adjustment screws/shafts being adjustable by inserting into the carrier assembly 28 of the rear support 24; Fig. 8).
Claims 1-4 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tekenaka et al. (2018/0125692) “Takenaka”. 
Regarding claim 1, Takenaka discloses a walking assistance apparatus 1 (Fig. 1), comprising: a rear support 3 (Fig. 2) configured to support a rear portion of a waist of a user (par. 0049); a driver 7 (Fig. 2) configured to provide a power to assist a motion of a hip joint of the user (par. 0050 discloses the driver allows rotation of the hip joint); a thigh support 10 (Fig. 2) connected to the driver (as shown in Fig. 2), the thigh support configured to support a thigh 
Regarding claim 2, Takenaka discloses the driver 7 includes a driving source 6 (Fig. 2) configured to generate a rotational power (par. 0050 discloses angular range of movement of the driving source 6), and the pair of shafts includes a first shaft and a second shaft (two shafts 27; Fig. 2), the first shaft being on a first side of the driver and the second shaft being on a second side of the driver such that a center of the driver is between the first shaft and the second shaft (Fig. 2 discloses the driver 7 is in between first shaft and second shafts 27).
 Regarding claim 3, Takenaka discloses wherein the first shaft 27 includes a first hollow extending in a longitudinal direction of the first shaft (par. 0058 discloses the first shaft is hollow and receives cable 28).
Regarding claim 4, Takenaka discloses at least on electrical component 15 (Fig. 2) associated with the rear support 3; and a cable 28 extending within the first hollow of the first shaft (par. 0058 and Fig. 2), the cable configured to electrically connect the at least one electrical component and the driver 7 (par. 0061 and Fig. 2 disclose the cable 28 connects motor 15 and driver 7).

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774